Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . time

Response to Amendment
	Applicant’s amendment filed 06/30/2022 have been filed.

Response to Arguments
Applicant's arguments filed 06/30/2022 regarding the rejection under U.S.C. 101 have been fully considered but they are not persuasive.  The examiner does not believe that the claim limitations qualify as a technical improvement.  There is nothing about the claims that increase the efficiency or improve computer parts.  The computer parts are described at a high level of generality.  Even if the method itself was more time or energy efficient, it would not be a technological improvement, but a methodology improvement.  The computer itself has not been improved, only the process that it is performing.  The problem presented does not seem to be one unique to the software arts in particular and could be performed by travel agents, or humans planning a trip.  Applicant cites McRO and Bascom Memo which states that a particular solution to a problem or way to achieve a desired outcome could be considered an improvement.  It should be noted in that example, that mathematical connections and rules were introduced that allowed a computer to perform a task it could not do before (animate lisp to sync up with audio).  While this did not improve the computer itself, it might be considered a technological improvement, as it is allowing a computer to do a task that only humans could do previously by introducing mathematical concepts or rules that were not previously known.  In this case, computers have been creating routes, rating routes, adding routes together into larger routes, and creating trips for quite a while prior to the filing of the application.  According to the MPEP, 2106.05(a) “It is important to note, the judicial exception alone cannot provide the improvement.”  Thus, the examiner does not believe that there is a technological improvement.
Common ways that such rejections are overcome would consist of adding a control step (autonomously driving the car along the course, although the examiner does not at this time see that within the specification), or adding steps that might be too complex for a human to do with a pen and paper or mentally.  Additionally, if there is anything in the specification that points out the scale of the operation, large scale problems are generally not optimizable by humans.  Without limitations citing this, very small scale problems can be used for such 101 analysis, but the examiner notes that this may not be an option if the specification does not provide support. More explanation is provided within the 101 rejection below.
Applicant’s arguments with respect to claims 1-20 regarding the rejections under U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please refer to Tom et al (US Pub 2012/0095675 A1) in the rejection below.




Claim Objections
Claims 19 and 20 objected to because of the following informalities: 
Claim 19 has the limitation “information of spots including facilities that present on the created course”.  This appears to be grammatically incorrect.
Claim 20 cites “wherein the CPU is further configured to creating course candidates”.  This appears to be grammatically incorrect.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because they are directed towards a mental process without significantly more.

Claim 1 recites:
	An information processor comprising: 
a central processing unit (CPU) configured to: 
receive, from a user, a starting point, a destination point, and a duration of travel time between the starting point and the destination point; and 
in response to receiving the starting point, the destination point, and the duration of travel time, create a course from the received starting point through one or more via- points to the received destination point to be traveled by a vehicle for the received duration of travel time, wherein creating the course comprises: 
setting first route candidates and second route candidates, the first route candidates being different from each other and being routes connecting between the starting point and a first via-point nearest from the starting point of the one or more via points, the second route candidates being different from each other and being routes connecting between the destination point and a second via-point nearest from the destination point of the one or more via points, the first via-point and the second via-point being identical to or different from each other;  
evaluating the first route candidates and the second route candidates based on a condition of a road in each route candidate of the first route candidates and the second route candidates to respectively assign first evaluation points to the first route candidates and second evaluation points to the second route candidates  
selecting 1) a first route from the first route candidates based on the first evaluation points and 2) a second route from the second route candidates based on the second evaluation points  and 
connecting the first route and the second route to create the course from the starting point to the destination point through the one or more via-points, and  
wherein the CPU is configured to:  
cause a display screen to display a map, a line representing the created course, and marks representing the one or more via-points to allow the user to input an instruction to set the created course as a course for route guidance, the line and the marks being display to be superimposed on the map, the marks being displayed adjacent the line.

Claim 2 recites:
The information processor according to claim 1, wherein the CPU selects 1) the first route from the first route candidates based on a highest route evaluation point of the first route evaluation points and 2) the second route from the second route candidates  based on a highest route evaluation point of the second route evaluation points.  

Claim 3 recites:
The information processor according to claim 1, wherein the condition of the road includes a position of the road, a feature of the road, weather on the road, or public reputation of the road, or any combination thereof.

Claim 4 recites:
The information processor according to claim 2, wherein the condition of the road includes a position of the road, a feature of the road, weather on the road, or public reputation of the road, or any combination thereof.

Claim 5 recites:
The information processor according to claim 1, wherein necessary time for the first route is shorter than predetermined time.

Claim 6 recites:
The information processor according to claim 2, wherein necessary time for the first route is shorter than predetermined time.

Claim 7 recites:
The information processor according to claim 1, 
wherein the creating the course comprises further comprises determining whether the created course is different from an efficiency-oriented course between the starting point and the destination point, and 
wherein the efficiency-oriented course includes a distance-oriented or necessary-time- oriented course.

Claim 8 recites:
The information processor according to claim 2, 
wherein the creating the course comprises further comprises determining whether the created course is different from an efficiency-oriented course between the starting point and the destination point, and 
wherein the efficiency-oriented course includes a distance-oriented or necessary-time- oriented course.

Claim 9 recites:
The information processor according to claim 1, wherein the CPU is configured  to
acquire proposed via-points for the one or more via- points from at least one of a memory and a server communicable with the CPU; and 
set at least one of the proposed via-points acquired, as the one or more via-points to be used in creating the course.

Claim 10 recites:
The information processor according to claim 2, wherein the CPU is configured  to
acquire proposed via-points for the one or more via- points from at least one of a memory and a server communicable with the CPU; and 
set at least one of the proposed via-points acquired, as the one or more via-points to be used in creating the course.

Claim 11 recites:
The information processor according to claim 1, wherein the CPU is configured to: 
 determine whether the created course is different from an efficiency-oriented course between the starting point and the destination point; 
determine whether or not the created course
provide the route guidance based on determining that the created course is different from an efficiency-oriented course between the starting point and the destination point and

Claim 12 recites:
The information processor according to claim 2, wherein the CPU is configured to: 
 determine whether the created course is different from an efficiency-oriented course between the starting point and the destination point; 
determine whether or not the created course
provide the route guidance based on determining that the created course is different from an efficiency-oriented course between the starting point and the destination point and

Claim 13 recites:
The information processor according to claim 11, wherein the CPU determines that the created course  includes a requisite place to be included in the course, as the determination that  the created course

Claim 14 recites:
The information processor according to claim 12, wherein the CPU determines that the created course  includes a requisite place to be included in the course, as the determination that  the created course

Claim 15 recites:
	An information processing method for creating a course between a starting point and a destination point to be traveled by a vehicle, the information processing method comprising: 
receiving, from a user, a starting point, a destination point, and a duration of travel time between the starting point and the destination point; and 
in response to receiving the starting point, the destination point, and the duration of travel time, creating a course from the received starting point through one or more via- points to the received destination point to be traveled by a vehicle for the received duration of travel time, 
wherein creating the course comprises: 
setting first route candidates and second route candidates, the first route candidates being different from each other and being routes connecting between the starting point and a first via-point nearest from the starting point of the one or more via points, the second route candidates being different from each other and being routes connecting between the destination point and a second via-point nearest from the destination point of the one or more via points, the first via-point and the second via-point being identical to or different from each other;  
evaluating the first route candidates and the second route candidates based on a condition of a road in each route candidate of the first route candidates and the second route candidates to respectively assign first evaluation points to the first route candidates and second evaluation points to the second route candidates  
selecting 1) a first route from the first route candidates based on the first evaluation points and 2) a second route from the second route candidates based on the second evaluation points  and 
connecting the first route and the second route to create the course from the starting point to the destination point through the one or more via-points, and  
wherein the CPU is configured to:  
causing a display screen to display a map, a line representing the created course, and marks representing the one or more via-points to allow the user to input an instruction to set the created course as a course for route guidance, the line and the marks being display to be superimposed on the map, the marks being displayed adjacent the line.

Claim 16 recites:
	A non-transitory computer-readable recording medium containing a program, the program causing, when executed by a computer, the computer to implement a method for creating a course between a starting point and a destination point to be traveled by a vehicle, the method comprising: 
receiving, from a user, a starting point, a destination point, and a duration of travel time between the starting point and the destination point; and 
in response to receiving the starting point, the destination point, and the duration of travel time, creating a course from the received starting point through one or more via- points to the received destination point to be traveled by a vehicle for the received duration of travel time, 
wherein creating the course comprises: 
setting first route candidates and second route candidates, the first route candidates being different from each other and being routes connecting between the starting point and a first via-point nearest from the starting point of the one or more via points, the second route candidates being different from each other and being routes connecting between the destination point and a second via-point nearest from the destination point of the one or more via points, the first via-point and the second via-point being identical to or different from each other;  
evaluating the first route candidates and the second route candidates based on a condition of a road in each route candidate of the first route candidates and the second route candidates to respectively assign first evaluation points to the first route candidates and second evaluation points to the second route candidates  
selecting 1) a first route from the first route candidates based on the first evaluation points and 2) a second route from the second route candidates based on the second evaluation points  and 
connecting the first route and the second route to create the course from the starting point to the destination point through the one or more via-points, and  
wherein the CPU is configured to:  
causing a display screen to display a map, a line representing the created course, and marks representing the one or more via-points to allow the user to input an instruction to set the created course as a course for route guidance, the line and the marks being display to be superimposed on the map, the marks being displayed adjacent the line.

Claim 17 recites:
	An information processing method for creating a course between a starting point and a destination point to be traveled by a vehicle, the information processing method comprising: 
receiving, from a user, a starting point, a destination point, and a duration of travel time between the starting point and the destination point; and 
in response to receiving the starting point, the destination point, and the duration of travel time, creating a course from the received starting point through one or more via- points to the received destination point to be traveled by a vehicle for the received duration of travel time, 
wherein creating the course comprises: 
setting first route candidates and second route candidates, the first route candidates being different from each other and being routes connecting between the starting point and a first via-point nearest from the starting point of the one or more via points, the second route candidates being different from each other and being routes connecting between the destination point and a second via-point nearest from the destination point of the one or more via points, the first via-point and the second via-point being identical to or different from each other;  
evaluating the first route candidates and the second route candidates based on a condition of a road in each route candidate of the first route candidates and the second route candidates to respectively assign first evaluation points to the first route candidates and second evaluation points to the second route candidates  
selecting 1) a first route from the first route candidates based on the first evaluation points and 2) a second route from the second route candidates based on the second evaluation points  and 
connecting the first route and the second route to create the course from the starting point to the destination point through the one or more via-points, and  
wherein the CPU is configured to: 
determine whether the created course is different from or matches an efficiency-oriented course between the starting point and the destination point; 
in response to determining that the created course is different from the efficiency- oriented course, 1) provide route guidance based on the created course, and 2) cause a display screen to display a map, a line representing the created course, and marks representing the one or more via-points to allow the user to input an instruction to set the created course as a course for the route guidance, the line and the marks being display to be superimposed on the map, the marks being displayed adjacent the line; and 
in response to determining that the created course matches the efficiency-oriented course, i) adjust a sequential order of the one or more via-points, a combination of the one or more via points, or both, ii) re-calculate a route evaluation point for each of routes in each of segments sequentially connecting two nearest neighboring points from the starting point through the adjusted one or more via-points to the destination point, a route evaluation point based on a condition of a road in a corresponding one of the routes in each of the segments through the adjusted one or more via-points, iii) create an adjusted course from the starting point to the destination point through the adjusted one or more via-points based on the re-calculated route evaluation point for each of routes in each of segments sequentially connecting two nearest neighboring points from the starting point through the adjusted one or more via-points to the destination point, and iv) repeat the adjustment, the re-calculation, and the creation of the adjusted course until the adjusted course becomes different from the efficiency-oriented course.

Claim 18 recites:
The information processor according to claim 1, wherein when the CPU determines that the created course matches an efficiency-oriented course between the starting point and the destination point: 10 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 
The creating the course further comprises i) adjusting  a sequential order of the one or more via-points, a combination of the one or more via points, or both and ii) calculating a route evaluation point for each of routes in each of segments sequentially connecting two nearest neighboring points from the starting point through the adjusted one or more via-points to the destination point, a route evaluation point based on a condition of a road in a corresponding one of the routes in each of the segments through the adjusted one or more via-points; 
the PU re-selects one route from the routes in each of the segments through the adjusted one or more via-points based on the re-calculated route evaluation point for each of the routes in each of the segments through the adjusted one or more via-points; 
the PU i) connects the routes re-selected by the route selection unit to create an adjusted course from the starting point to the destination point through the adjusted one or more via-points and ii) determines whether the created adjusted course is different from the efficiency-oriented course between the starting point and the destination point; and 
the CPU is configured to provide the route guidance based on the created adjusted course when the created adjusted course is different from the efficiency-oriented course.

Claim 19 recites:	
The information processor according to claim 1, wherein the CPU is further configured to: extract, from one or more databases, information of spots including facilities that present on the created course or are located at a distance from the created course from a predetermined range based on positional information of the spots, the one or more databases being stored in one or more memories; and determine that the spots are predetermined requisite places to be included in the created course.

Claim 20 recites:
The information processor according to claim 1, wherein the CPU is further configured to creating course candidates from the starting point to the destination point through the one or more via-points, the course candidates having second evaluation points derived based on the first evaluating points and the second evaluating points, and 11 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 wherein the CPU is configured to cause the display screen to display an indicator indicating the second evaluation points and the created course candidates to allow the user to select the created course from the created course candidates.

Step 1: Statutory Category – Yes
The claim recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes – Mental Processes 

The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” and certain method of organizing human activity because under its broadest reasonable interpretation, the claim covers performance using mental processes and sales activities or business relations.   

The claims recite creating a course from received starting point through via points to a received destination point for the received travel time. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a central processing unit configured to”, nothing in the claim precludes the element being done in the mind.  A person could mentally create a course through a few points from a starting location to a destination, planning a few stops, and making sure the trip is doable in a certain time frame. Thus this step is directed to a mental process.

The claims recite setting first route candidates and second route candidates. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a central processing unit configured to”, nothing in the claim precludes the element being done in the mind.  A person could mentally consider two different ways to get from one via point to another. Thus this step is directed to a mental process.

The claims recite evaluating the first route candidates and the second route candidates based on a condition of the road by assigning evaluation points.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a central processing unit configured to”, nothing in the claim precludes the element being done in the mind.  A person could mentally score 2 or more routes between points by some metric.  The metric does not necessarily need to be particularly precise to meet the claim limitations.  A person could rate a route based on a condition of a road for smaller segments of the road on a scale of 1-5, for example, and generally considering their ratings, create an overall point score for the route. Thus this step is directed to a mental process.

The limitation of selecting a route on the basis of the points is not precluded from being done in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a central processing unit configured to”, nothing in the claim precludes the element being done in the mind.  For example, a person could select the best route according to the mental scoring.  Thus, this step is a mental process.

The limitation of connecting the routes to create a course is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit configured to”, nothing in the claim precludes the element being done in the mind.  For example, a person could take the 2 or more “best” routes and mentally consider putting them together to create a longer course.  Thus, this step is a mental process.

The limitation of determining whether the created course is different from an efficiency oriented course is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit configured to”, nothing in the claim precludes the element being done in the mind.  For example, a person could consider this new course, and determine if it is the same as a route that they believe to be the fastest or shortest course.  Thus, this step is a mental process.

The limitation of adjusting the sequential order of the via points is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit configured to”, nothing in the claim precludes the element being done in the mind.  For example, a person could consider an alternate course where instead of going to location A first, they stop at location B first.  Thus, this step is a mental process.

The limitation of recalculating the route evaluation point for the new routes is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit configured to”, nothing in the claim precludes the element being done in the mind.  For example, a person could consider determine scores based on a quality of the road on the route, giving them a score between 1 and 5, but they could do this again.  Thus, this step is a mental process.

The limitation of creating an adjusted course from the recalculated routes is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit configured to”, nothing in the claim precludes the element being done in the mind.  For example, a person could having found the ideal routes between the via points, combine them to create an overall course in their mind.  Thus, this step is a mental process.

The limitation of repeating the adjustment, recalculation, and creation of a new course is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit configured to”, nothing in the claim precludes the element being done in the mind.  For example, a person could keep repeating this process until they finally get an answer that is not the same as an efficiency related course.  If the user knew the fastest, most fuel efficient, or shortest distance course, they could compare the new course to that one.  Thus, this step is a mental process.

For Claim 2 the limitation of the selecting the route from the candidates based on it having the highest route evaluation point is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit”, nothing in the claim precludes the element being done in the mind.  A person could assign a numerical value as their score and select the one with the highest scoring route (higher being better in this case).  Thus this recites a mental step.

For Claims 3 and 4 the limitation of the route evaluation points being based upon a feature, position, weather or reputation of the road is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit”, nothing in the claim precludes the element being done in the mind.  A person could assign a score based on how scenic or rough the route is.  Thus this recites a mental step.

For Claims 5 and 6 the limitation of the selecting routes being less that a predetermined time is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit”, nothing in the claim precludes the element being done in the mind.  A person could mentally remove routes that take too long by time.  Thus this recites a mental step.

For Claims 7 and 8 the limitation determining that the courses or routes being different from a time or distance based orientation is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit”, nothing in the claim precludes the element being done in the mind.  A person could determine that the efficiency oriented course from earlier is the fastest or shortest course, according to their knowledge, and determine that the course they’ve considered is or is not that course.  Thus this recites a mental step.


For Claims 9 and 10 the limitation of acquiring via points is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit”, “a memory” and “a server”, nothing in the claim precludes the element being done in the mind.  A person could remember possible via points.  Thus this recites a mental step.
The limitation of setting via points is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit”, nothing in the claim precludes the element being done in the mind.  A person could choose via points mentally between the starting point and the destination.  Thus this recites a mental step.

For Claims 11 and 12 the limitation determining that the courses or routes being different from a time or distance based orientation is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit”, nothing in the claim precludes the element being done in the mind.  A person could determine that the efficiency oriented course from earlier is the fastest or shortest course, according to their knowledge, and determine that the course they’ve considered is or is not that course.  Thus this recites a mental step.


For Claims 11 and 12 the limitation of determining whether the course satisfies a predetermined condition is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit”, nothing in the claim precludes the element being done in the mind.  A person could consider the course and determine if it has a necessary charging station along the way, for example.  Thus this recites a mental step.

For Claims 13 and 14 the limitation of determining whether the course satisfies a predetermined condition as whether the course contains a certain place is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit”, nothing in the claim precludes the element being done in the mind.  A person could consider the course and determine if it has a necessary charging station along the way, for example.  Thus this recites a mental step.

For Claim 18 the limitation of adjusting an order of the via points is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit”, nothing in the claim precludes the element being done in the mind.  A person could consider a different order of visiting the via points when mentally choosing which routes to create between them.  Thus this recites a mental step.

For Claim 18 the limitation of recalculating a route evaluation point for the routes is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit”, nothing in the claim precludes the element being done in the mind.  A person could consider the condition of the road for segments that make up the route, and create an overall score for a route.  Thus this recites a mental step.

For Claim 18 the limitation of re-selecting a route from the routes based on the score is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit”, nothing in the claim precludes the element being done in the mind.  A person could choose the route that has the highest overall score from the previous step.  One route may have consistently gotten 5/5s for the segments that made it up, while others received plenty of 2/5, and the person mentally decides the overall the one route deserves a 5/5, whereas the others deserve a 2/5.  Thus this recites a mental step.

For Claim 18 the limitation of connecting the routes to create an adjusted course is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit”, nothing in the claim precludes the element being done in the mind.  A person could mentally add the routes together to consider an overall course of travel.  Thus this recites a mental step.

For Claim 18 the limitation of determining if the course is the same as an efficiency oriented course is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit”, nothing in the claim precludes the element being done in the mind.  A person could mentally compare their course to what they expect the fastest or shortest course would be and determine if they are the same.  Thus this recites a mental step.

For Claim 19 the limitation of determining if the spots particular spots are predetermined requisite places is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit”, nothing in the claim precludes the element being done in the mind.  A person could mentally see a fueling location and determine mentally if it is one of the predetermined requisite places to be included in the course.  Thus this recites a mental step.

For Claim 20 the limitation of creating course candidates from the starting point to the destination through the via points, the candidates having evaluation points themselves is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a central processing unit”, nothing in the claim precludes the element being done in the mind.  A person could mentally consider two or more overall courses to complete a set of errands on the way to a location, and give them a mental rating by some sort of metric.  Thus this recites a mental step.


Step 2A Prong Two evaluations
Claims 1-20 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claims recite calculating route evaluation points, selecting a route, creating a course by a “processor”, setting route candidates, selecting route candidates, connecting routes to create a course, determining whether the course matches an efficiency related course, and adjusting the order of the via points or the combination of the via points, a “central processing unit”.  The above listed actions are recited at a high level of generality.  The computer that facilitate the steps are described by the specification at a high level of generality.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims recite a CPU configured to “display a map screen, a line representing the created course, and marks”.  The providing of route guidance is recited at a high level of generality (i.e. as a general means of transferring data from the selection, creating, and determining steps to a user using a generic processor on a screen).  This amounts to mere data transferring which is a form of insignificant extra-solution activity. 
It is also now considered whether or not the claims constitute an improvement to computer technology, either in terms of hardware or abstract concepts.  The examiner does not believe that the claims constitute an improvement to computer technology.  The claims are directed entirely towards a methodology for considering via points between a starting point and a destination, and creating optimal courses through those via points.  Any improvement would be considered directed towards navigation methods, not towards the computer being used to perform the process.  According to the MPEP, 2106.05(a) “It is important to note, the judicial exception alone cannot provide the improvement.”  It is not considered by the examiner that there is a technical improvement associated with gathering data, having a CPU perform the process, or displaying the route on a display.  Applicant argues that the claims are directed towards an improvement in a technological field because prior navigation methods evaluate all combinations of the proposed routes, where the present application enhances efficiency by connecting the proposed routes to create a course.  The examiner does not believe that this would be directed towards a technological improvement.  There is nothing about this process that improved the efficiency of the computer itself.  The process itself might be more efficient, but that would be because the method is more efficient, and not because of a technological improvement or to an improvement to computer related technology.  Additionally, there is no additional mathematical relationship or rule that improved computer related technology by allowing computer performance of a function not previously performable by a computer.  Computers have been capable of determining routes, stringing together routes, and creating courses for some time prior to the filing date of the application.  Therefore, the claims are not considered to be a technical improvement.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

2B Evaluation: Inventive Concept – No
Claims 1-20 are evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component or extra solution activity.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer or to provide extra solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
It is also now considered whether or not the claims constitute an improvement to computer technology, either in terms of hardware or abstract concepts.  The examiner does not believe that the claims constitute an improvement to computer technology.  The claims are directed entirely towards a methodology for considering via points between a starting point and a destination, and creating optimal courses through those via points.  Any improvement would be considered directed towards navigation methods, not towards the computer being used to perform the process.  According to the MPEP, 2106.05(a) “It is important to note, the judicial exception alone cannot provide the improvement.”  It is not considered by the examiner that there is a technical improvement associated with gathering data, having a CPU perform the process, or displaying the route on a display.  Applicant argues that the claims are directed towards an improvement in a technological field because prior navigation methods evaluate all combinations of the proposed routes, where the present application enhances efficiency by connecting the proposed routes to create a course.  The examiner does not believe that this would be directed towards a technological improvement.  There is nothing about this process that improved the efficiency of the computer itself.  The process itself might be more efficient, but that would be because the method is more efficient, and not because of a technological improvement or to an improvement to computer related technology.  Additionally, there is no additional mathematical relationship or rule that improved computer related technology by allowing computer performance of a function not previously performable by a computer.  Computers have been capable of determining routes, stringing together routes, and creating courses for some time prior to the filing date of the application.  Therefore, the claims are not considered to be a technical improvement.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The specification and background therein does not provide any indication that the computer is anything other than possible generic, off the-shelf computer components, and does not provide an inventive concept to elevate the actions above an extra solution activity. For these reasons, there is no inventive concept in the claims, and thus the claims are ineligible.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tom et al (US Pub 2012/0095675 A1), hereafter known as Tom in light of Ellison et al (US Pub 2014/0129139 A1), hereafter known as Ellison.


For Claim 1, Tom teaches An information processor comprising: 
a central processing unit (CPU) configured to:  [0032])
receive, from a user, a starting point, a destination point, and a duration of travel time between the starting point and the destination point; and ( [0029], [0022], Figure 2)
in response to receiving the starting point, the destination point, and the duration of travel time, create a course from the received starting point through one or more via- points to the received destination point to be traveled by a vehicle for the received duration of travel time, ( [0024], [0067-0068), 
wherein creating the course comprises: 
setting a first route and a second route, the first route connecting between the starting point and a first via-point nearest from the starting point of the one or more via points, the second route connecting between the destination point and a second via-point nearest from the destination point of the one or more via points, the first via-point and the second via-point being identical to or different from each other; ([0024].  The POIs can be arranged in any manner that makes logical sense, shortest distance being an option.  [0044] shows that routes are provided one after another in this way that makes sense.)
connecting the first route and the second route([0024-0025], [0044].  The tour consists of routes between POIs, which can be altered and are presented one after another.  This could be considered connecting the routes into a course.)
wherein the CPU is configured to: (Tom, [0032])
cause a display screen to display a map, a line roughly representing the created course, and marks representing the one or more via-points to allow the user to input an instruction to set the created course as a course for route guidance, the line and the marks being display to be superimposed on the map, the marks being displayed adjacent the line.  ([0050], Figure 3]  Here, a map is shown on a website, which is a display screen, and there is an option to send to onstar, such that the user is inputting an instruction to set the created course as a course for route guidance.  The POIs / Via points are shown and superimposed on the map.  The only lacking feature is that the course is only roughly shown.  The course does not hit the via points in Tom, instead showing the general route instead.)
Tom does not teach setting route candidates being different from each other or
evaluating the first route candidates and the second route candidates based on a condition of a road in each route candidate of the first route candidates and the second route candidates to respectively assign first evaluation points to the first route candidates and second evaluation points to the second route candidates; 2 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 
 selecting 1) a first route from the first route candidates based on the first evaluation points and 2) a second route from the second route candidates based on the second evaluation points ; and 
or displaying a line representing the created course.
Ellison, however, does teach setting route candidates as being different from each other ([0007], [0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
evaluating the route candidates based on a condition of a road in each route candidate of the route candidates to respectively assign valuation points to the route candidates; 2 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 ([0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
and selecting a route from the route candidates based on the first evaluation points ([0062].)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Tom and Ellison to modify Tom with the teaching of setting route candidates being different from each other or
evaluating the first route candidates and the second route candidates based on a condition of a road in each route candidate of the first route candidates and the second route candidates to respectively assign first evaluation points to the first route candidates and second evaluation points to the second route candidates; 2 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 
 selecting 1) a first route from the first route candidates based on the first evaluation points and 2) a second route from the second route candidates based on the second evaluation points ;
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom in this way because it would allow the routes between Tom’s POIs to be optimized for an important metric.  The routes could be optimized so that they are more scenic, less time consuming, higher quality roads, etc.  Because Tom is attempting to create a trip that is the most pleasurable for the user, a more scenic route would assist Tom in this endeavor.  Tom is already attempting to give scenic routes in [0024], so attempting to maximize an algorithm to do this would be helpful in achieving that goal.  These limitations effectively mean that the individual routes between POIs are optimized by a metric that relies upon road condition.  Ellison performs such an optimization, and there is an obvious motivation to do so for Tom.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom with the teaching of displaying a line representing the created course.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom with this teaching because it would give a user an accurate representation of the course in its entirety, which would assist them in navigating the course.  Specifically showing the routes off the rough main course to the POIs might be useful to travelers who need to know turns off the main path.



For Claim 2, Tom teaches The information processor according to claim 1, 
Tom does not teach wherein the CPU selects j)the first route from the first route candidates based on a highest route evaluation point of the first route evaluation points and 2) the second route from the second route candidates  based on a highest route evaluation point of the second route evaluation points.  
Ellison, however, does teach wherein the CPU selects the route from the route candidates based on a maximized or minimized “Cost” of  route evaluation point of the route evaluation points.  ([0050], [0061] Ellison teaches that the route may be optimized for a “cost”, including a scenic value along the route.  This is heavily suggested to be a numerical value of some sort, as costs, when being compared by computers, are typically numerical values.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom with the teaching of wherein the CPU selects j)the first route from the first route candidates based on a highest route evaluation point of the first route evaluation points and 2) the second route from the second route candidates  based on a highest route evaluation point of the second route evaluation points.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom in this way because by selecting a metric that it is desired to have optimized, assigning points to route segments based upon that metric, and finding the route that scores the highest (or lowest in terms of cost) would allow a computer to attempt to perform an objective analysis to determine which route is optimal for that metric.  Ellison provides the concept of selecting routes by choosing which one performs highest/lowest by a metric in a point evaluation, and it would be useful to apply this to the routing between Tom’s POIs because it would assist in creating the most enjoyable trips between POIs, which is an established goal of Tom.

For Claim 3, Tom teaches The information processor according to claim 1, 
Tom does not teach wherein the condition of the road includes a position of the road, a feature of the road, weather on the road, or public reputation of the road, or any combination thereof.  
Ellison, however, does teach the condition of the road includes a position of the road, a feature of the road, weather on the road, or public reputation of the road, or any combination thereof.  ([0050], [0061] Ellison teaches that the route may be optimized for a “cost”, including a scenic value along the route.  This would be consistent with the definition of a “feature of the route” provided within the specification on pages 11 and 12.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom’s course generation method with Ellison’s teaching of selecting the route from a series of candidate routes based on a score that’s based upon a position of the road, a feature of the road, weather on the road, or public reputation, specifically a scenic value which could be considered a feature, because it would allow the system to more accurately determine scenic routes between POIs, which would make Tom’s course more pleasurable to drive through.

For Claim 4, Tom teaches The information processor according to claim 2, 
Tom does not teach wherein the condition of the road includes a position of the road, a feature of the road, weather on the road, or public reputation of the road, or any combination thereof.  
Ellison, however, does teach wherein the condition of the road includes a position of the road, a feature of the road, weather on the road, or public reputation of the road, or any combination thereof.  ([0050], [0061] Ellison teaches that the route may be optimized for a “cost”, including a scenic value along the route.  This would be consistent with the definition of a “feature of the route” provided within the specification on pages 11 and 12.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom’s course generation method with Ellison’s teaching of selecting the route from a series of candidate routes based on a score that’s based upon a position of the road, a feature of the road, weather on the road, or public reputation, specifically a scenic value which could be considered a feature, because it would allow the system to more accurately determine scenic routes between POIs, which would make Tom’s course more pleasurable to drive through. 

For Claim 9, Tom teaches The information processor according to claim 1, wherein the CPU is configured to
acquire proposed via-points for the one or more via- points from at least one of a memory and a server communicable with the CPU; ([0061-0062], [0067-0068].  The server can save inputs from user for future use of determining tours.)
set at least one of the proposed via-points acquired, as the one or more via-points to be used in creating the course.  ([0061-0062], [0067-0068].  The server can save inputs from user for future use of determining tours.  The device can present the chosen POIs to a user for them to confirm them as the via points.  While there is a step of selecting or deselecting, the CPU is setting proposed via points as via points used in creating the course.)

For Claim 10, Tom teaches The information processor according to claim 2, wherein the CPU is configured to: 4 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 
acquire proposed via-points for the one or more via- points from at least one of a memory and a server communicable with the CPU; and ([0061-0062], [0067-0068].  The server can save inputs from user for future use of determining tours.)
set at least one of the proposed via-points acquired, as the one or more via-points to be used in creating the course.  ([0061-0062], [0067-0068].  The server can save inputs from user for future use of determining tours.  The device can present the chosen POIs to a user for them to confirm them as the via points.  While there is a step of selecting or deselecting, the CPU is setting proposed via points as via points used in creating the course.) 

For Claim 15, Tom teaches An information processing method for creating a course between a starting point and a destination point to be traveled by a vehicle, the information processing method comprising: ( [0024], [0067-0068),
receiving, from a user, a starting point, a destination point, and a duration of travel time between the starting point and the destination point; and ([0029], [0022], Figure 2)
in response to receiving the starting point, the destination point, and the duration of travel time, creating a course from the received starting point through one or more via-points to the received destination point to be traveled by a vehicle for the received duration of travel time, ( [0024], [0067-0068),
wherein creating the course comprises: 
setting a first route and a second route, the first route connecting between the starting point and a first via-point nearest from the starting point of the one or more via points, the second route connecting between the destination point and a second via-point nearest from the destination point of the one or more via points, the first via-point and the second via-point being identical to or different from each other; ([0024].  The POIs can be arranged in any manner that makes logical sense, shortest distance being an option.  [0044] shows that routes are provided one after another in this way that makes sense.)
connecting the first route and the second route([0024-0025], [0044].  The tour consists of routes between POIs, which can be altered and are presented one after another.  This could be considered connecting the routes into a course.)
wherein the method further comprises:
causing a display screen to display a map, a line roughly representing the created course, and marks representing the one or more via-points to allow the user to input an instruction to set the created course as a course for route guidance, the line and the marks being display to be superimposed on the map, the marks being displayed adjacent the line.  ([0050], Figure 3]  Here, a map is shown on a website, which is a display screen, and there is an option to send to onstar, such that the user is inputting an instruction to set the created course as a course for route guidance.  The POIs / Via points are shown and superimposed on the map.  The only lacking feature is that the course is only roughly shown.  The course does not hit the via points in Tom, instead showing the general route instead.)
Tom does not teach setting route candidates being different from each other or
evaluating the first route candidates and the second route candidates based on a condition of a road in each route candidate of the first route candidates and the second route candidates to respectively assign first evaluation points to the first route candidates and second evaluation points to the second route candidates; 2 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 
 selecting 1) a first route from the first route candidates based on the first evaluation points and 2) a second route from the second route candidates based on the second evaluation points ; and 
or displaying a line representing the created course.
Ellison, however, does teach setting route candidates as being different from each other ([0007], [0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
evaluating the route candidates based on a condition of a road in each route candidate of the route candidates to respectively assign valuation points to the route candidates; 2 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 ([0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
and selecting a route from the route candidates based on the first evaluation points ([0062].)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Tom and Ellison to modify Tom with the teaching of setting route candidates being different from each other or
evaluating the first route candidates and the second route candidates based on a condition of a road in each route candidate of the first route candidates and the second route candidates to respectively assign first evaluation points to the first route candidates and second evaluation points to the second route candidates; 2 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 
 selecting 1) a first route from the first route candidates based on the first evaluation points and 2) a second route from the second route candidates based on the second evaluation points ;
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom in this way because it would allow the routes between Tom’s POIs to be optimized for an important metric.  The routes could be optimized so that they are more scenic, less time consuming, higher quality roads, etc.  Because Tom is attempting to create a trip that is the most pleasurable for the user, a more scenic route would assist Tom in this endeavor.  Tom is already attempting to give scenic routes in [0024], so attempting to maximize an algorithm to do this would be helpful in achieving that goal.  These limitations effectively mean that the individual routes between POIs are optimized by a metric that relies upon road condition.  Ellison performs such an optimization, and there is an obvious motivation to do so for Tom.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom with the teaching of displaying a line representing the created course.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom with this teaching because it would give a user an accurate representation of the course in its entirety, which would assist them in navigating the course.  Specifically showing the routes off the rough main course to the POIs might be useful to travelers who need to know turns off the main path.

For Claim 16, Tom teaches A non-transitory computer-readable recording medium containing a program, the program causing, when executed by a computer, the computer to implement a method for creating a course between a starting point and a destination point to be traveled by a vehicle, the method comprising: ([0032], [0041], 0072])
receiving, from a user, a starting point, a destination point, and a duration of travel time between the starting point and the destination point; and ([0029], [0022], Figure 2)
in response to receiving the starting point, the destination point, and the duration of travel time, creating a course from the received starting point through one or more via-points to the received destination point to be traveled by a vehicle for the received duration of travel time, ( [0024], [0067-0068),
wherein creating the course comprises: 
setting a first route and a second route , the first route connecting between the starting point and a first via-point nearest from the starting point of the one or more via points, the second route connecting between the destination point and a second via-point nearest from the destination point of the one or more via points, the first via-point and the second via-point being identical to or different from each other; ([0024].  The POIs can be arranged in any manner that makes logical sense, shortest distance being an option.  [0044] shows that routes are provided one after another in this way that makes sense.)
connecting the first route and the second route([0024-0025], [0044].  The tour consists of routes between POIs, which can be altered and are presented one after another.  This could be considered connecting the routes into a course.)
wherein the method further comprises:
causing a display screen to display a map, a line roughly representing the created course, and marks representing the one or more via-points to allow the user to input an instruction to set the created course as a course for route guidance, the line and the marks being display to be superimposed on the map, the marks being displayed adjacent the line.  ([0050], Figure 3]  Here, a map is shown on a website, which is a display screen, and there is an option to send to onstar, such that the user is inputting an instruction to set the created course as a course for route guidance.  The POIs / Via points are shown and superimposed on the map.  The only lacking feature is that the course is only roughly shown.  The course does not hit the via points in Tom, instead showing the general route instead.)
Tom does not teach setting route candidates being different from each other or
evaluating the first route candidates and the second route candidates based on a condition of a road in each route candidate of the first route candidates and the second route candidates to respectively assign first evaluation points to the first route candidates and second evaluation points to the second route candidates; 2 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 
 selecting 1) a first route from the first route candidates based on the first evaluation points and 2) a second route from the second route candidates based on the second evaluation points ; and 
or displaying a line representing the created course.
Ellison, however, does teach setting route candidates as being different from each other ([0007], [0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
evaluating the route candidates based on a condition of a road in each route candidate of the route candidates to respectively assign valuation points to the route candidates; 2 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 ([0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
and selecting a route from the route candidates based on the first evaluation points ([0062].)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Tom and Ellison to modify Tom with the teaching of setting route candidates being different from each other or
evaluating the first route candidates and the second route candidates based on a condition of a road in each route candidate of the first route candidates and the second route candidates to respectively assign first evaluation points to the first route candidates and second evaluation points to the second route candidates; 2 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 
 selecting 1) a first route from the first route candidates based on the first evaluation points and 2) a second route from the second route candidates based on the second evaluation points ;
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom in this way because it would allow the routes between Tom’s POIs to be optimized for an important metric.  The routes could be optimized so that they are more scenic, less time consuming, higher quality roads, etc.  Because Tom is attempting to create a trip that is the most pleasurable for the user, a more scenic route would assist Tom in this endeavor.  Tom is already attempting to give scenic routes in [0024], so attempting to maximize an algorithm to do this would be helpful in achieving that goal.  These limitations effectively mean that the individual routes between POIs are optimized by a metric that relies upon road condition.  Ellison performs such an optimization, and there is an obvious motivation to do so for Tom.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom with the teaching of displaying a line representing the created course.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom with this teaching because it would give a user an accurate representation of the course in its entirety, which would assist them in navigating the course.  Specifically showing the routes off the rough main course to the POIs might be useful to travelers who need to know turns off the main path.
 
For Claim 19, Tom teaches The information processor according to claim 1,
Tom does not teach wherein the CPU is further configured to: extract, from one or more databases, information of spots including facilities that present on the created course or are located at a distance from the created course from a predetermined range based on positional information of the spots, the one or more databases being stored in one or more memories; and determine that the spots are predetermined requisite places to be included in the created course. 
Ellison, however, does teach wherein the CPU is further configured to: extract, from one or more databases, information of spots including facilities that present on the created course or are located at a distance from the created course from a predetermined range based on positional information of the spots, the one or more databases being stored in one or more memories; and determine that the spots are predetermined requisite places to be included in the created course.  ([0034-0035], [0048], [0060].  The routes can be made and determined based upon charging and or refueling requirements, which includes whether charging or fueling stations are along the route.  The fueling requirement information can come from third party databases.  These databases are heavily implied to be computer databases which would be stored in one or more memories.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom’s course creation method with Ellison’s technique of extracting from databases location of spots that include facilities that are present on the course that can be deemed predetermined requisite places to be included in the created course.  It would be obvious to do this because if the course is long, then it might be necessary to refuel the vehicle at a certain point, and having a refueling stop planned into the course could allow the stop to be optimized with the rest of the trip, and would remove uncertainty and discomfort from a user.  Additionally, information held in databases is likely to be more up to date than other information, and would give the user and algorithm more accurate information. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tom in light of Ellison in light of Takenaka et al (US Pub 2004/0215388 A1), hereafter known as Takenaka.

For Claim 5, Tom teaches The information processor according to claim 1, 
Tom does not teach wherein a necessary time for the first route is shorter than a predetermined time.  
Takenaka, however, does teach wherein a necessary time for the first route is shorter than a predetermined time.  ([0038], [0046], [0054].  An allowable time and distance for alternate scenic routes are chosen based upon the fastest possible time and distance.  Individual routes are not accepted if they go above this limit.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom’s vehicle navigation method with Takenaka’s use of limiting possible routes to a time or distance limit because even though you may be optimizing for some other metric, it is still valuable to take into account other metrics, and by limiting the distance or time spent on the route you can exert control over a route or course while still attempting to optimize within those constraints.


For Claim 6, Tom teaches The information processor according to claim 2, 
Tom does not teach wherein a necessary time for the first route is shorter than a predetermined time.  
Takenaka, however, does teach wherein a necessary time for the first route is shorter than a predetermined time.  ([0038], [0046], [0054].  An allowable time and distance for alternate scenic routes are chosen based upon the fastest possible time and distance.  Individual routes are not accepted if they go above this limit.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom’s vehicle navigation method with Takenaka’s use of limiting possible routes to a time or distance limit because even though you may be optimizing for some other metric, it is still valuable to take into account other metrics, and by limiting the distance or time spent on the route you can exert control over a route or course while still attempting to optimize within those constraints.  

Claims 7-8, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tom in light of Ellison in light of Proietty et al (US Pub 2008/0270016 A1), hereafter known as Proietty.


For Claim 7, Tom teaches The information processor according to claim 1, 
And organizing the POIs or routes such that the overall course is an efficiency-oriented course includes a distance-oriented or necessary-time- oriented course.  ([0024])
Tom does not teach wherein the creating the course comprises further comprises determining whether the created course is different from an efficiency-oriented course between the starting point and the destination point.
Proietty, however, does teach   wherein the creating the route comprises further comprises determining whether the created route is different from an efficiency-oriented route between the starting point and the destination point. ([0025].  Proietty determines if the routes calculated are the same as efficiency oriented courses to determine a redundancy of information being provided to a user)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom’s course creation method with Proietty such that wherein the creating the course comprises further comprises determining whether the created course is different from an efficiency-oriented course between the starting point and the destination point.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom in this way because if the time efficient route is already being displayed, could be known to a user, or is being considered as another route/course option, then it would be redundant information.  It would be efficient to remove it as a redundant option for either the user or future calculations.


For Claim 8, Tom teaches The information processor according to claim 2, 
And organizing the POIs or routes such that the overall course is an efficiency-oriented course includes a distance-oriented or necessary-time- oriented course.  ([0024])
Tom does not teach wherein the creating the course comprises further comprises determining whether the created course is different from an efficiency-oriented course between the starting point and the destination point.
Proietty, however, does teach   wherein the creating the route comprises further comprises determining whether the created route is different from an efficiency-oriented route between the starting point and the destination point. ([0025].  Proietty determines if the routes calculated are the same as efficiency oriented courses to determine a redundancy of information being provided to a user)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom’s course creation method with Proietty such that wherein the creating the course comprises further comprises determining whether the created course is different from an efficiency-oriented course between the starting point and the destination point.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom in this way because if the time efficient route is already being displayed, could be known to a user, or is being considered as another route/course option, then it would be redundant information.  It would be efficient to remove it as a redundant option for either the user or future calculations.

For Claim 11, Tom teaches The information processor according to claim 1, wherein the CPU is configured to: 
determine whether or not the created course satisfies a predetermined condition other than a condition based on the route evaluation points; and ([0041-0042], [0047].  [0024] supports that the route can be determined to be a scenic route.)  
provide the route guidance based on determining that the created course satisfies the predetermined condition.  ([0050], Figure 3]  Here, a map is shown on a website, which is a display screen, and there is an option to send to onstar, such that the user is inputting an instruction to set the created course as a course for route guidance.  The POIs / Via points are shown and superimposed on the map.  The only lacking feature is that the course is only roughly shown.  The course does not hit the via points in Tom, instead showing the general route instead.  As this is done at the end of the process, and the course can be made to meet the criteria, or is determined to meet the criteria, then the route guidance is provided based on that determination.)
Tom does not teach determine whether the created course is different from an efficiency-oriented course between the starting point and the destination point; 
provide the route guidance based on determining that the created course is different from an efficiency-oriented course between the starting point and the destination point and satisfies the predetermined condition.  
Proietty, however, does teach determine whether the created route is different from an efficiency-oriented route between the starting point and the destination point; ([0025].  Proietty determines if the routes calculated are the same as efficiency oriented courses to determine a redundancy of information being provided to a user)
And provide the route guidance based on determining that the created route is different from an efficiency-oriented route between the starting point and the destination point and satisfies the predetermined condition.  ([0025].  Proietty determines if the routes calculated are the same as efficiency oriented courses to determine a redundancy of information being provided to a user.  It should be noted that in this case, providing route guidance can be simply showing the course on a map, not necessarily selecting it as the final and only option to show.  Thus, since Proietty determines if they are the same as to not show redundant information, and withholds redundant routes, it is providing the route only when it is different.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom’s course creation method with Proietty’s use of not providing guidance for routes that match efficiency related courses, as a user might already know an efficiency related course, they could already have been shown one, or they could have been provided navigation information for one, and this would prevent showing redundant information that might not be useful.


For Claim 12, Tom teaches The information processor according to claim 2, wherein the CPU is configured: 
determine whether or not the created course satisfies a predetermined condition other than a condition based on the route evaluation points; and ([0041-0042], [0047].  [0024] supports that the route can be determined to be a scenic route.)  
provide the route guidance based on determining that the created course satisfies the predetermined condition.  ([0050], Figure 3]  Here, a map is shown on a website, which is a display screen, and there is an option to send to onstar, such that the user is inputting an instruction to set the created course as a course for route guidance.  The POIs / Via points are shown and superimposed on the map.  The only lacking feature is that the course is only roughly shown.  The course does not hit the via points in Tom, instead showing the general route instead.  As this is done at the end of the process, and the course can be made to meet the criteria, or is determined to meet the criteria, then the route guidance is provided based on that determination.)
Tom does not teach determine whether the created course is different from an efficiency-oriented course between the starting point and the destination point; 
provide the route guidance based on determining that the created course is different from an efficiency-oriented course between the starting point and the destination point and satisfies the predetermined condition.  
Proietty, however, does teach determine whether the created route is different from an efficiency-oriented route between the starting point and the destination point; ([0025].  Proietty determines if the routes calculated are the same as efficiency oriented courses to determine a redundancy of information being provided to a user)
And provide the route guidance based on determining that the created route is different from an efficiency-oriented route between the starting point and the destination point and satisfies the predetermined condition.  ([0025].  Proietty determines if the routes calculated are the same as efficiency oriented courses to determine a redundancy of information being provided to a user.  It should be noted that in this case, providing route guidance can be simply showing the course on a map, not necessarily selecting it as the final and only option to show.  Thus, since Proietty determines if they are the same as to not show redundant information, and withholds redundant routes, it is providing the route only when it is different.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom’s course creation method with Proietty’s use of not providing guidance for routes that match efficiency related courses, as a user might already know an efficiency related course, they could already have been shown one, or they could have been provided navigation information for one, and this would prevent showing redundant information that might not be useful.

For Claim 13, Tom teaches The information processor according to claim 11, 
And creating courses. ([0041-0042], [0047].  [0024))  
Tom does not teach wherein the CPU determines that the created course includes a requisite place to be included in the course, as the determination that the created course satisfies the predetermined condition.  
Ellison, however, does teach wherein the CPU determines that the created route includes a requisite place to be included in the route, as the determination that the created course satisfies the predetermined condition.  ([0048], [0060].  The routes can be made and determined based upon charging and or refueling requirements, which includes whether charging or fueling stations are along the route.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom’s course creation method with Ellison’s use of determining if the routes meet a criteria of including a requisite place to be included in the route as the determination that the created course satisfies the predetermined condition because it would allow the course to not cause the user to run out of fuel, using Ellison’s example. 

For Claim 14, Tom teaches The information processor according to claim 12, 
And creating courses. ([0041-0042], [0047].  [0024))  
Tom does not teach wherein the CPU determines that the created course includes a requisite place to be included in the course, as the determination that the created course satisfies the predetermined condition.  
Ellison, however, does teach wherein the CPU determines that the created route includes a requisite place to be included in the route, as the determination that the created course satisfies the predetermined condition.  ([0048], [0060].  The routes can be made and determined based upon charging and or refueling requirements, which includes whether charging or fueling stations are along the route.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom’s course creation method with Ellison’s use of determining if the routes meet a criteria of including a requisite place to be included in the route as the determination that the created course satisfies the predetermined condition because it would allow the course to not cause the user to run out of fuel, using Ellison’s example. 

For Claim 17, Tom teaches An information processor for creating a course between a starting point and a destination point to be traveled by a vehicle, the information processor comprising a central processing unit (CPU) configured to: ( [0032])
receive, from a user, a starting point, a destination point, and a duration of travel time between the starting point and the destination point; and ( [0029], [0022], Figure 2)
in response to receiving the starting point, the destination point, and the duration of travel time, create a course from the received starting point through one or more via- points to the received destination point to be traveled by a vehicle for the received duration of travel time, ( [0024], [0067-0068), 
wherein creating the course comprises: 
setting a first route and a second route, the first route connecting between the starting point and a first via-point nearest from the starting point of the one or more via points, the second route connecting between the destination point and a second via-point nearest from the destination point of the one or more via points, the first via-point and the second via-point being identical to or different from each other; ([0024].  The POIs can be arranged in any manner that makes logical sense, shortest distance being an option.  [0044] shows that routes are provided one after another in this way that makes sense.)
connecting the first route and the second route([0024-0025], [0044].  The tour consists of routes between POIs, which can be altered and are presented one after another.  This could be considered connecting the routes into a course.)
wherein the CPU is configured to: (Tom, [0032])
cause a display screen to display a map, a line roughly representing the created course, and marks representing the one or more via-points to allow the user to input an instruction to set the created course as a course for route guidance, the line and the marks being display to be superimposed on the map, the marks being displayed adjacent the line.  ([0050], Figure 3]  Here, a map is shown on a website, which is a display screen, and there is an option to send to onstar, such that the user is inputting an instruction to set the created course as a course for route guidance.  The POIs / Via points are shown and superimposed on the map.  The only lacking feature is that the course is only roughly shown.  The course does not hit the via points in Tom, instead showing the general route instead.)
 i) adjust a sequential order of the one or more via-points, a combination of the one or more via points, or both, ([0024], [0041-0042])
 iii) create an adjusted course from the starting point to the destination point through the adjusted one or more via-points([0024], [0041-0042])
Tom does not teach setting route candidates being different from each other or
evaluating the first route candidates and the second route candidates based on a condition of a road in each route candidate of the first route candidates and the second route candidates to respectively assign first evaluation points to the first route candidates and second evaluation points to the second route candidates; 2 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 
 selecting 1) a first route from the first route candidates based on the first evaluation points and 2) a second route from the second route candidates based on the second evaluation points ; and 
or displaying a line representing the created course.
determine whether the created course is different from or matches an efficiency-oriented course between the starting point and the destination point; 
in response to determining that the created course is different from the efficiency- oriented course, 1) provide route guidance based on the created course, and 2) cause a display screen to display a map, a line representing the created course, and marks representing the one or more via-points to allow the user to input an instruction to set the created course as a course for the route guidance, the line and the marks being display to be superimposed on the map, the marks being displayed adjacent the line; and 
in response to determining that the created course matches the efficiency-oriented course, i) adjust a sequential order of the one or more via-points, a combination of the one or more via points, or both, ii) re-calculate a route evaluation point for each of routes in each of segments sequentially connecting two nearest neighboring points from the starting point through the adjusted one or more via-points to the destination point, a route evaluation point based on a condition of a road in a corresponding one of the routes in each of the segments through the adjusted one or more via-points, iii) create an adjusted course from the starting point to the destination point through the adjusted one or more via-points based on the re-calculated route evaluation point for each of routes in each of segments sequentially connecting two nearest neighboring points from the starting point through the adjusted one or more via-points to the destination point, and iv) repeat the adjustment, the re-calculation, and the creation of the adjusted course until the adjusted course becomes different from the efficiency-oriented course.  
Ellison, however, does teach setting route candidates as being different from each other ([0007], [0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
evaluating the route candidates based on a condition of a road in each route candidate of the route candidates to respectively assign valuation points to the route candidates; 2 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 ([0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
and selecting a route from the route candidates based on the first evaluation points ([0062].)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Tom and Ellison to modify Tom with the teaching of setting route candidates being different from each other or
evaluating the first route candidates and the second route candidates based on a condition of a road in each route candidate of the first route candidates and the second route candidates to respectively assign first evaluation points to the first route candidates and second evaluation points to the second route candidates; 2 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 
 selecting 1) a first route from the first route candidates based on the first evaluation points and 2) a second route from the second route candidates based on the second evaluation points ;
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom in this way because it would allow the routes between Tom’s POIs to be optimized for an important metric.  The routes could be optimized so that they are more scenic, less time consuming, higher quality roads, etc.  Because Tom is attempting to create a trip that is the most pleasurable for the user, a more scenic route would assist Tom in this endeavor.  Tom is already attempting to give scenic routes in [0024], so attempting to maximize an algorithm to do this would be helpful in achieving that goal.  These limitations effectively mean that the individual routes between POIs are optimized by a metric that relies upon road condition.  Ellison performs such an optimization, and there is an obvious motivation to do so for Tom.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom with the teaching of displaying a line representing the created course.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom with this teaching because it would give a user an accurate representation of the course in its entirety, which would assist them in navigating the course.  Specifically showing the routes off the rough main course to the POIs might be useful to travelers who need to know turns off the main path.
Proietty, however, does teach wherein when the CPU determines that the created route matches an efficiency-oriented route between the starting point and the destination point: 10 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 ([0025])Reply to Office Action of March 30, 2022
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Tom, Ellison, and Proietty to modify Tom with the teaching of determine whether the created course is different from or matches an efficiency-oriented course between the starting point and the destination point; 
in response to determining that the created course is different from the efficiency- oriented course, 1) provide route guidance based on the created course, and 2) cause a display screen to display a map, a line representing the created course, and marks representing the one or more via-points to allow the user to input an instruction to set the created course as a course for the route guidance, the line and the marks being display to be superimposed on the map, the marks being displayed adjacent the line; and 
in response to determining that the created course matches the efficiency-oriented course, i) adjust a sequential order of the one or more via-points, a combination of the one or more via points, or both, ii) re-calculate a route evaluation point for each of routes in each of segments sequentially connecting two nearest neighboring points from the starting point through the adjusted one or more via-points to the destination point, a route evaluation point based on a condition of a road in a corresponding one of the routes in each of the segments through the adjusted one or more via-points, iii) create an adjusted course from the starting point to the destination point through the adjusted one or more via-points based on the re-calculated route evaluation point for each of routes in each of segments sequentially connecting two nearest neighboring points from the starting point through the adjusted one or more via-points to the destination point, and iv) repeat the adjustment, the re-calculation, and the creation of the adjusted course until the adjusted course becomes different from the efficiency-oriented course.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because ensuring that the course provided does not exactly align with an efficiency related course would mean that the user would know of more options on how to travel to the destination.  In a situation in which the user already knows the efficiency related course, providing them the same course again would be redundant information.  This way, the user is much more likely to have access to a choice in which course to take.  The process is essentially rearranging the POIs, or altering them, for course determination, which Tom already teaches as a method to determine courses that might be more suitable for a user.  It does so using routing methods taught by Ellison, which would improve the quality of the routes between the POIs, and does so when the course is determined to be redundant with efficiency related courses, as taught by Proietty.

For Claim 18, Tom teaches The information processor according to claim 1,
the creating the course further comprises i) adjusting a sequential order of the one or more via-points, a combination of the one or more via points, or both. ([0024], [0041-0042])
the CPU i) connects the routes re-selected by the route selection unit to create an adjusted course from the starting point to the destination point through the adjusted one or more via-points([0024-0025], [0044].  The tour consists of routes between POIs, which can be altered and are presented one after another.  This could be considered connecting the routes into a course.)
Tom does not teach wherein when the CPU determines that the created course matches an efficiency-oriented course between the starting point and the destination point: 10 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 
the creating the course further comprises i) adjusting a sequential order of the one or more via-points, a combination of the one or more via points, or both and ii) calculating a route evaluation point for each of routes in each of segments sequentially connecting two nearest neighboring points from the starting point through the adjusted one or more via-points to the destination point, a route evaluation point based on a condition of a road in a corresponding one of the routes in each of the segments through the adjusted one or more via-points; 
the CPU re-selects one route from the routes in each of the segments through the adjusted one or more via-points based on the re-calculated route evaluation point for each of the routes in each of the segments through the adjusted one or more via-points; 
ii) determines whether the created adjusted course is different from the efficiency-oriented course between the starting point and the destination point; and 
the CPU is configured to provide the route guidance based on the created adjusted course when the created adjusted course is different from the efficiency-oriented course.  
Ellison, however, does teach setting route candidates as being different from each other ([0007], [0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
evaluating the route candidates based on a condition of a road in each route candidate of the route candidates to respectively assign valuation points to the route candidates; 2 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 ([0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
and selecting a route from the route candidates based on the first evaluation points ([0062].)
Proietty, however, does teach wherein when the CPU determines that the created route matches an efficiency-oriented route between the starting point and the destination point: 10 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 ([0025])Reply to Office Action of March 30, 2022
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Ellison and Proietty to modify Tom with the teaching of wherein when the CPU determines that the created course matches an efficiency-oriented course between the starting point and the destination point: 10 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 
the creating the course further comprises i) adjusting a sequential order of the one or more via-points, a combination of the one or more via points, or both and ii) calculating a route evaluation point for each of routes in each of segments sequentially connecting two nearest neighboring points from the starting point through the adjusted one or more via-points to the destination point, a route evaluation point based on a condition of a road in a corresponding one of the routes in each of the segments through the adjusted one or more via-points; 
the CPU re-selects one route from the routes in each of the segments through the adjusted one or more via-points based on the re-calculated route evaluation point for each of the routes in each of the segments through the adjusted one or more via-points; 
the CPU i) connects the routes re-selected by the route selection unit to create an adjusted course from the starting point to the destination point through the adjusted one or more via-points and ii) determines whether the created adjusted course is different from the efficiency-oriented course between the starting point and the destination point; and 
the CPU is configured to provide the route guidance based on the created adjusted course when the created adjusted course is different from the efficiency-oriented course.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because ensuring that the course provided does not exactly align with an efficiency related course would mean that the user would know of more options on how to travel to the destination.  In a situation in which the user already knows the efficiency related course, providing them the same course again would be redundant information.  This way, the user is much more likely to have access to a choice in which course to take.  The process is essentially rearranging the POIs, or altering them, for course determination, which Tom already teaches as a method to determine courses that might be more suitable for a user.  It does so using routing methods taught by Ellison, which would improve the quality of the routes between the POIs, and does so when the course is determined to be redundant with efficiency related courses, as taught by Proietty.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tom in light of Ellison in light of Proietty in light of Couckuyt et al (US Pub 2006/0184314 A1), hereafter known as Couckuyt.

For Claim 20, Tom teaches The information processor according to claim 1, 
wherein the CPU is further configured to creating course candidates from the starting point to the destination point through the one or more via-points, ([0024], [0041-0042])
Tom does not teach the course candidates having second evaluation points derived based on the first evaluating points and the second evaluating points, and 11 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 
wherein the CPU is configured to cause the display screen to display an indicator indicating the second evaluation points and the created course candidates to allow the user to select the created course from the created course candidates.
Proietty, however, does teach displaying multiple routes to a user ([0021], showing information related to the optimization for each route ([0025])
Couckuyt, however, does teach that route costs can consists of the segment costs that make them up ([0025], [0033])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of tom, Proietty, and Couckuyt to modify Tom’s course determining method with the teaching of the course candidates having second evaluation points derived based on the first evaluating points and the second evaluating points, and 11 DM_US 187930835-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of March 30, 2022 
wherein the CPU is configured to cause the display screen to display an indicator indicating the second evaluation points and the created course candidates to allow the user to select the created course from the created course candidates.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Tom in this way because giving the courses objective information such as costs or benefits, and allowing a user to select a course from the created candidates would provide them a choice which might make the trip more pleasurable.  A person might have a preference for a scenic route, a time dependent route, a different scenic route, or a non bumpy route.  A person may also desire to visit things in a certain order, arriving at certain locations at certain times of day.  This would give the user more control over their final route, and that would be helpful.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baid et al (US Pub 2015/0006077 A1) relates to a navigation route scheduler.
Okude et al (US Pub 2015/0198449 A1) relates to creating a course by connecting POIs in between the starting and ending point.
Sofinksi et al (US Pub 2015/0377639 A1) relates to creating travel routes based upon interesting scenery.
Beaurepaire et al (US Pub 2018/0107216 A1) relates to rating segments based on safety or other factors.
Rolf et al (US Pub 2017/0016733 A1) relates to scoring segments based on road characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664